Citation Nr: 0930973	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  05-05 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder, 
including secondary to a service-connected right lung 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1974 to June 
1979.  

This appeal to the Board of Veteran's Affairs (Board) is from 
an August 2004 rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In his February 2005 substantive appeal (on VA Form 9), the 
Veteran requested a hearing at the RO before a Veterans Law 
Judge of the Board, also more commonly referred to as a 
Travel Board hearing.  He subsequently withdrew this hearing 
request, however, in April 2007.  38 C.F.R. § 20.704(e) 
(2008).


FINDING OF FACT

There is equally probative medical evidence for and against 
the claim indicating it is just as likely as not the 
Veteran's low back disorder is at least partly the result of 
his service-connected right lung disorder.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
low back disorder is proximately due to, the result of, or 
chronically aggravated by his service-connected right lung 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.310, and 3.326(a) (2008).  Here, 
though, the Board need not discuss whether there has been 
VCAA compliance because the claim is being granted, 
regardless.  See, e.g., 38 C.F.R. § 20.1102 (2008) 
(harmless error).

II.  Analysis-Low Back Disorder

The Veteran contends he developed a low back disorder as a 
result of his already service-connected right lung disorder.  

Service connection is granted on a direct-incurrence basis if 
it is shown the Veteran has disability resulting from an 
injury sustained or a disease contracted in the line of duty, 
or for aggravation during service of a pre-existing condition 
beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 
1153 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.303(a), 
3.306 (2008).  

To establish service connection on this direct-incurrence 
basis, there must be:  (1) a medical diagnosis of a current 
disability; (2) medical or, in certain cases, lay evidence of 
in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  



Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  In the absence of proof of a current disability, 
there can be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  For the showing of chronic disease 
in service (or within a presumptive period per 38 C.F.R. § 
3.307 (2007)), there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  Id.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).

A determination as to whether medical evidence is needed to 
demonstrate that a Veteran presently has the same condition 
he or she had in service or during a presumption period, or 
whether lay evidence will suffice, depends on the nature of 
the Veteran's present condition (e.g., whether the Veteran's 
present condition is of a type that requires medical 
expertise to identify it as the same condition as that in 
service or during a presumption period, or whether it can be 
so identified by lay observation).  Savage, 10 Vet. App. at 
494-97.  

As stated by the U.S. Court of Appeals for Veteran's Claims, 
credibility is the province of the Board.  It is not error 
for the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(i.e., about even balanced for and against the claim), with 
the Veteran prevailing in either event.  Conversely, the 
claim will be denied if the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Further, disability that is proximately due to, the result 
of, or chronically aggravated by a service-connected disease 
or injury is considered service-connected, and when thus 
established, this secondary condition is considered a part of 
the original condition.  38 C.F.R. § 3.310(a) and (b) (2008).  
In this regard, establishing service connection on this 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. App. 
509, 512 (1998) and Velez v. West, 11 Vet. App. 148, 158 
(1998).

As already mentioned, the Veteran is specifically contending 
that his low back disorder is secondary to his already 
service-connected right lung disorder.  When determining 
service connection, all theories of entitlement, direct and 
secondary, must be considered.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  Thus, the Board will address 
service connection on both a direct and secondary basis in 
this appeal.  

The threshold criterion for service connection - on either a 
direct or a secondary basis, is the existence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).  A June 2004 VA 
compensation examiner diagnosed the Veteran with 
degenerative disk disease of the lumbosacral spine, and an 
August 2005 VA compensation examiner diagnosed the Veteran 
with chronic low back muscle spasm.  Thus, there is no 
disputing he has a current low back disorder.  

As to direct service connection, however, there is no 
competent evidence of a nexus (i.e., etiological link) 
between the Veteran's current low back disorder and his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  While the VA 
examiners' opinions do not specifically include a finding 
against any such direct link to the Veteran's military 
service, there is no competent medical evidence in the record 
that supports this direct correlation either.  So there is 
not the required evidence of a direct connection between his 
current low back disorder and his military service.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).

In addition to the lack of this required medical nexus 
opinion, the Board also emphasizes that a gap of over two 
decades between the Veteran's discharge from service and the 
first documented complaints of low back problems in 
December 1997 provides highly probative evidence against this 
claim of direct service connection.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service resulting in any chronic or 
persistent disability).  This lengthy gap after service 
before the initial manifestation of any relevant symptoms 
also means the Board cannot presume his low back disorder was 
incurred in service, even if he had the required diagnosis of 
degenerative joint disease (i.e., arthritis), as opposed to 
degenerative disc disease.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Regarding the question of secondary service connection, 
however, the Board is confronted with conflicting medical 
opinions.  There is competent medical evidence of record both 
supporting and discounting the notion that the Veteran's 
current low back disorder is related to his service-connected 
right lung disorder on a secondary basis.  Velez 11 Vet. App. 
at 158.  See also Wallin v. West, 11 Vet. App. 509, 512 
(1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence 
is required to associate the low back disorder with the 
service-connected right lung disability).



Regarding this, the August 2005 VA examiner opined that the 
Veteran had "[c]hronic low back muscle spasm, status post 
right thoracotomy."  The examiner also observed the Veteran 
had had several CT scans and MRI scans, which had all ruled 
out a neurological cause from neuoroforaminal narrowing or 
disk herniation.  That VA examiner therefore believed it just 
as likely as not the Veteran's chronic low back pain was, 
instead, related to his right lung disorder, referring to the 
thoracotomy.  That VA examiner's opinion is entitled to a lot 
of probative weight because it was based on a physical 
examination of the Veteran, the Veteran's personal 
statements, and an independent review of the claims file for 
affirmation of that self-reported history.  The opinion 
therefore has the proper factual foundation.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 7 
Vet. App. 429 (1995); and Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  

Furthermore, the Veteran's private treating physician, Dr. 
C.M., provided a similarly favorable February 2004 opinion 
based on then recent treatments of the Veteran dating back to 
August 2003.  Dr. C.M. also concluded the Veteran 
"suffers from chronic back pain related to the previous lung 
surgery."  Dr. C.M. also reported that the Veteran had seen 
a neurosurgeon, Dr. R.M., and that the MRI performed was 
negative to explain any other cause for the low back 
disorder.

But, as mentioned, the Board is also mindful of the 
conflicting opinion of the June 2004 VA compensation 
examiner, which concluded instead that the Veteran's low back 
disorder (spinal condition) bears no relationship to his 
right lung disorder (pneumothorax).  However, the examiner 
did not provide a medical basis or rationale for the opinion 
or otherwise explain, for example, why the additional tests 
to determine other possible causes of the low back disorder 
were all unremarkable.  Therefore, the Board finds that this 
medical opinion is of limited probative value, especially in 
comparison to the others to the contrary, as there is no 
clear and coherent rationale for this opinion against the 
claim.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
(holding that the Board is not required to accept a medical 
opinion that is unsupported by clinical findings).

In addition, there is the negative opinion of the January 
2008 VA compensation physician's report, which determined the 
Veteran's current low back disorder is "less likely as not 
caused by or the result of his service-connected 
pneumothorax."  The VA physician further stated, "a 
pneumothorax and thoracotomy with resection of a single rib 
is an uncommon cause of low back pain or degenerative disc 
disease of the lumbar spine."  However, this physician's 
opinion was based only on a review the claims file, not 
personal examination of the Veteran.  This physician's 
negative nexus opinion also noted that leg length discrepancy 
is a more common cause of low back pain.  This opinion was 
not based on a physical examination of the Veteran, to 
further explore the exact extent of his leg length 
discrepancy as it might affect the condition and status of 
his low back.  Importantly in this regard, Dr. C.M. diagnosed 
the Veteran with leg length discrepancy in December 1997 
and immediately treated him with corrective shoes to, in 
effect, equalize the leg lengths.  In his February 2004 
opinion, Dr. C.M. noted that the Veteran's legs were of equal 
length, presumably with the benefit of this correction, 
thereby resolving the leg length discrepancy some four years 
prior to preparation of the VA compensation report.

So, as a whole, the Board finds that these negative opinions 
from June 2004 and January 2008, respectively, are entitled 
to less probative weight than the positive opinions.  The 
positive opinions, provided by the August 2005 VA examiner 
and Dr. C.M. in February 2004, are entitled to at least 
equal, if not greater, probative weight than the negative 
opinions from the June 2004 VA examination report and the 
January 2008 VA compensation physician opinion report.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens, 7 
Vet. App. at 433.  The August 2005 VA compensation examiner 
conducted a comprehensive examination of the Veteran to 
determine the etiology of his low back disorder.  This 
included a thorough interview and physical examination, 
including review of then recent MRI reports of the knee.  The 
August 2005 VA compensation examiner reviewed the Veteran's 
claims file, including his available STRs and Dr. C.M.'s 
findings.  



On the other hand, the conflicting negative opinions of the 
June 2004 VA compensation examination report and January 2008 
VA compensation physician's report are of potentially limited 
probative value for the reasons stated above.

Consequently, the medical evidence concerning the 
determinative issue of whether the Veteran's low back 
disorder was caused or has been aggravated by his already 
service-connected right lung disorder is in relative 
equipoise, i.e., about evenly balanced for and against his 
claim.  In these situations he is given the benefit of the 
doubt and his claim granted.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ashley v. Brown, 6 Vet. App. 52, 59 
(1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(under the "benefit- of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue).


ORDER

The claim for service connection for a low back disorder, 
including as secondary to the service-connected right lung 
disorder, is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


